BUSSEY, Judge.
This is an original proceeding in mandamus by Thomas Lee Shelton, petitioner, an inmate of the State Penitentiary at Mc-Alester, in which he seeks an order of this Court directing the District Court of Noble County to prepare and furnish him a case-made of the proceedings in connection with the trial and conviction of the petitioner in said court. Petitioner was tried and convicted of the Crime of Manslaughter in the First Degree, and sentenced during a term of said court in 1962 to Ninety-nine (99) years in the State Penitentiary.
Title 22 Okl.Sta.Ann. § 1054, as amended, provides that in felony cases an appeal must be taken within three months after the judgment is rendered. This provision of the statute is mandatory, and must be strictly followed, and this court cannot entertain an appeal not perfected within such time. In the case of In re Application of Miller, 87 Okl.Cr. 423, 198 P.2d 755, this Court said:
“There is no statute in this state which permits this court to issue an order requiring the district court to furnish a transcript or casemade after the time has expired for taking an appeal in a criminal case.” See also, Tony Monzell v. State, 78 Okl.Cr. 34, 143 P.2d 163; Application of Cannon, Okl.Cr., 360 P.2d 732.”
Since the application herein is not timely made, and this Court would have no jurisdiction to consider an appeal if the same were lodged at this time, the application for Writ of Mandamus must be, and is hereby, denied.
NIX, P. J., and BRETT, J., concur.